ICJ_124_TerritorialDispute_NIC_COL_2008-12-18_ORD_01_NA_00_FR.txt.       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)


    ORDONNANCE DU 18 DE
                      u CEMBRE 2008




             2008
      INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)


       ORDER OF 18 DECEMBER 2008

                      Mode officiel de citation :
     Différend territorial et maritime (Nicaragua c. Colombie),
    ordonnance du 18 décembre 2008, C.I.J. Recueil 2008, p. 645




                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
      Order of 18 December 2008, I.C.J. Reports 2008, p. 645




                                          No de vente :
ISSN 0074-4441
ISBN 978-92-1-071054-1
                                          Sales number    945

                          18 DE
                              u CEMBRE 2008

                           ORDONNANCE




DIFFE
    u REND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)




                          18 DECEMBER 2008

                               ORDER

               645




                              COUR INTERNATIONALE DE JUSTICE

    2008                                     ANNÉE 2008
18 décembre
Rôle général
   no 124                                  18 décembre 2008


                              AFFAIRE DU DIFFE
                                             u REND
                             TERRITORIAL ET MARITIME
                                    (NICARAGUA c. COLOMBIE)




                                           ORDONNANCE


               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, KOROMA, BUERGENTHAL, OWADA, TOMKA,
                          ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
                          juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                  Vu l’ordonnance en date du 11 février 2008, par laquelle le président de
               la Cour a fixé au 11 novembre 2008 la date d’expiration du délai pour le
               dépôt du contre-mémoire de la République de Colombie,
                  Vu le contre-mémoire dûment déposé par la République de Colombie
               dans le délai ainsi fixé ;
                  Considérant que, au cours d’une réunion que le président de la Cour a
               tenue avec les agents des Parties le 11 décembre 2008, la République du
               Nicaragua a indiqué que le dépôt d’une réplique du demandeur était
               indispensable, compte tenu notamment des développements nouveaux
               contenus dans le contre-mémoire de la Colombie et de la nécessité pour le
               Nicaragua d’y répondre, et a sollicité un délai d’un an pour la prépara-

               4

646       DIFFÉREND TERRITORIAL ET MARITIME (ORD. 18 XII 08)


tion de cette pièce ; et que la République de Colombie a déclaré qu’elle
n’estimait pas nécessaire la tenue d’un second tour de procédure écrite et
que, dans l’hypothèse où la Cour déciderait toutefois de prescrire la pré-
sentation d’une réplique du demandeur et d’une duplique du défendeur,
des délais égaux de cinq mois devraient être fixés pour le dépôt de ces
pièces ;
   Considérant qu’après s’être ainsi renseignée auprès des Parties la Cour
estime que le dépôt d’une réplique par le Nicaragua et d’une duplique par
la Colombie est nécessaire,
   Prescrit la présentation d’une réplique de la République du Nicaragua
et d’une duplique de la République de Colombie ;
   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
   Pour la réplique de la République du Nicaragua, le 18 septembre 2009 ;
   Pour la duplique de la République de Colombie, le 18 juin 2010 ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-huit décembre deux mille huit, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République de Colombie.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071054-1

